

AGREEMENT
 
This Agreement (the “Agreement”) is dated December 3, 2008 and is made by and
between Vortex Resource Corp. (the “Company”) and T.A.S. Holdings Limited
(“TAS”).
 
WHEREAS, TAS is the owner of 15,000,000 shares of common stock of the Company
(the “Shares”) and a promissory note in the principal amount of approximately
$1,065,000 (the “Note” and together with the Shares, the “Securities”);
 
WHEREAS, due to current capital constraints and the operational difficulties,
the Company will be unable to pay the Note;
 
WHEREAS, in lieu of payment on the Note, TAS has agreed to convert the
Securities into 1,000,000 shares of Series B Preferred Stock (the “Preferred
Shares”), which rights are more fully defined in the Certificate of Designation
attached hereto as Exhibit A.
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Affiliate as
follows:
 
1. The Company and TAS hereby agree to convert the Securities into the Preferred
Shares.
 
2. TAS warrants and represents that no other person or entity has any interest
in the matters released herein, and that it has not assigned or transferred, or
purported to assign or transfer, to any person or entity all or any portion of
the Securities.
 
3. Each party shall be responsible for their own attorneys’ fees and costs.
 
4. Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
 
 

--------------------------------------------------------------------------------

 
5.  This Agreement contains the entire agreement and understanding concerning
the subject matter hereof between the parties and supersedes and replaces all
prior negotiations, proposed agreement and agreements, written or oral. Each of
the parties hereto acknowledges that neither any of the parties hereto, nor
agents or counsel of any other party whomsoever, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
 
6. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
7. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
8.  The Parties agree that this Agreement is governed by the Laws of the State
of California and that any and all disputes that may arise from the provisions
of this Agreement shall be tried in the courts located in Los Angeles,
California. The Parties agree to waive their right to trial by jury for any
dispute arising out of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
9. This Agreement may be executed in facsimile counterparts, each of which, when
all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 
 
 
 
VORTEX RESOURCE CORP.


/s/Robin Ann Gorelick 
Name: Robin Ann Gorelick   
Title:  Secretary   




T.A.S. HOLDINGS LIMITED




By:/s/ Itzak Sharvit   
Name: Itzak Sharvit
Title: Director
 
 

 
 
4

--------------------------------------------------------------------------------

 
 